DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on September 30, 2022, which has been entered into the file. 
By this amendment, the applicant has amended claims 1, 3, 9, and 14 and has canceled claims 2 and 11.  
Claims 1, 3-10, and 12-17 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to include the phrase “the array of sub-phasels are arranged in a periodic pattern of predetermined phase angles” that is not fully and explicitly supported by the specification of originally filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Watanabe (PN. 6,955,436) in view of the US patent application publication by Tanaka et al (US 2021/0136335 A1).
Claim  1 has been amended to necessitate the new grounds of rejection.  
Watanabe teaches an image display device that serves as an apparatus for phasel, which is comprised of an array of display elements of a LCD display device, (Figure 9C), serves as the array of sub-phasels that each of the sub-phasel is comprised of an element or pixel (208) operative to control the transmission of the light through the sub-phasels and a phase shift structure (209) serves as the phase-altering element which is operative to modify the phase of the light, (please see column 7, lines 1-62).  
Claim 1 has been amended to include the phrase “phase-altering element which is operative to modify the phase of coherent light by predetermined and known phase angle”.  
Watanabe teaches that the display device is comprised of liquid crystal display panel (LCD) which typically comprises laser light source, which is known in the art as coherent light.  Tanaka et al in the same field of endeavor teaches a phase modulator (101, Figures 1 and 2, or 221, Figure 26), comprise an array of sub-phasels or pixels, (10, Figures 1 and 2), that is to modify phase of laser light or coherent light.  It would then have been obvious to alternatively use a coherent light source for the display device to make the phase modulator or phase alternating element to modify the phase of a coherent light.  
Claim 1 has been amended to include the phrase “wherein the array of sub-phasels are arranged in periodic pattern of predetermined phase angles”.  Watanabe teaches that each sub-phasels impart a phase value, based on the thickness of the sub-phasels, wherein the phase value may be in term of (or 180 degrees).  The phase value is therefore may be regarded as phase angle.  Watanabe teaches that the array of the sub-phasels are arranged in a periodic pattern, (please see Figure 16).  Tanaka et al teaches that the phase modulator comprises an array of sub-phasels or pixels (10, please see Figures 1 and 2) wherein the array of sub-phasels may alternatively to have a periodic pattern of predetermined phase angles.  It would then have been obvious to one skilled in the art to apply the teachings of Tanaka et al to alternatively have the array of sub-phasels to have a periodic pattern of phase angles for the benefit of allowing a desired phase modulation be provided.  
With regard to claim 3, Watanabe teaches that the phase shift structure of the phase-altering element is incorporated into a cover glass structure (204) of the display panel.  
With regard to claim 7, Watanabe teaches that the sub-phasels or the pixels are arranged in rectilinear grid, (please see Figure 9B).  

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Tanaka et al as applied to claim 1 and further in view of the US patent application publication by Koga (US 2012/0057243 A1).
The image display device taught by Watanabe in combination with the teachings of Tanaka et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 4 and 5, this reference does not teach explicitly that the phase altering element alters the phase of the light by a variable phase angle or value and does not teach that the phase altering element is an electrowetting lens.  Koga in the same field of endeavor teaches a phase altering element that is comprised of electrowetting lens (Figures 5 and 6) wherein a variable phase alteration can be provided.  It would then have been obvious to apply the teachings of Koga to modify the phase shift structure to include the electrowetting lens elements for the benefit of allowing a variable phase value or angle may be imparted on the light passing through each pixel or sub-phasel.  

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Tanaka et al as applied to claim 1 above and further in view of the patent issued to Feinleib et al (PN. 3,904,274).
The image display device taught by Watanabe in combination with the teachings of Tanaka et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 4 and 6, this reference does not teach explicitly that the phase altering element alters the phase of the light by a variable phase angle or value and does not teach the phase-altering element is a piezoelectric element.  Feinleib et al in the same field of endeavor teaches a phase modulator that is comprised of piezoelectric element wherein programmable variable voltage may be applied to create variable phase angle or value modulation.  It would then have been obvious to one skilled in the art to apply the teachings of Feinleib et al to modify the phase shift structure to include the piezoelectric elements for the benefit of allowing a variable phase value or angle may be imparted on the light passing through each pixel or sub-phasel.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Tanaka et al as applied in claim 1 above and further in view of the US patent application publication by Levenson (US 2004/0002010 A1).
The image display device taught by Watanabe in combination with the teachings of Tanaka et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 8, Watanabe teaches that the sub-phasels are arranged in a rectilinear grid but it does not teach explicitly that the sub-phasels may alternatively be arranged in a tiled hexagonal array.  Levenson in the same field of endeavor teaches a phase shift mask that is comprised of phase-altering elements that are arranged in a tiled hexagonal array, (please see Figure 4 and paragraph [0036]).  It would then have been obvious to one skilled in the art to apply the teachings of Levenson to arrange the phase-altering elements alternatively in a tiled hexagonal array for the benefit of produce different phase modulation effect to the light passes through.  

Claims 9, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Watanabe (PN. 6,955,436) in view of the US patent application publication by Hong (US 2007/0146283 A1) and the US patent application publication by Tanaka et al (US 2021/0136335 A1).
Claim 9 has been amended to necessitate the new grounds of rejection.  
Watanabe teaches a liquid crystal display panel (please see Figure 9C) that serves as the apparatus for a spatial light modulator that is comprised of an array of display elements (including groups of pixels 208 and phase shift structures 209), serves as the array of phasels, and a light source, implicitly included in a liquid crystal display panel, operative to illuminated the array of phasels.  
Watanabe does not teach explicitly to include a controller coupled to each phasel operative to control the transmission of light through the sub-phasels of each phasel.  However as evidence by the teachings of Hong, a typical liquid crystal display panel is controlled and driven by drivers, (220, 230 please see Figure 2), so that the transmission of individual pixel (read as sub-phasel) may be controlled.  It is either implicitly true or obvious to one skilled in the art to include drivers as controller to control the transmission of the light through each pixel of the liquid crystal display panel.  In light of the amendment “an array of phasels comprising a plurality of sub-phasels”, it is implicitly true that a plurality of pixels may be identified as the plurality of sub-phasels belongs to a specific phasel so that each phase may comprise a plurality of sub-phasels.  In light of the amendment to claim 9, it is implicitly true that the transmission of the light through the sub-phasels of each phasel is based on at least partly on the predetermined phase angle of each respective sub-phase.  The predetermined phase angle of each respective sub-phasel is determined by the thickness of each of the sub-phasel.  
Claim 9 has been amended to include the phrase “a lens mounted in light with the coherent light source”.  Watanabe teaches that the display device may comprise a micro-lens (130, Figure 22 or 230, Figure 23) in light with the light source.  
Watanabe teaches that the display device is comprised of liquid crystal display panel (LCD) which typically comprises laser light source, which is known in the art as coherent light.  Tanaka et al in the same field of endeavor teaches a phase modulator (101, Figures 1 and 2, or 221, Figure 26), comprise an array of sub-phasels or pixels, (10, Figures 1 and 2), that is to modify phase of laser light or coherent light.  It would then have been obvious to alternatively use a coherent light source for the display device to make the phase modulator or phase alternating element to modify the phase of a coherent light.  
With regard to claim 10, in light of the teachings of Hong the liquid crystal display may be illuminated by a backlight assembly (150, Figure 2) as the light source.  
With regard to claims 12 and 13, Watanabe teaches that the light source for illumination may comprise light of different wavelengths (please see Figure 1 and 19).  These references however do not teach explicitly that the light source may alternatively be a single coherent light source supplied to all-arrays via a fiber optic channel.  Tanaka et al in the same field of endeavor teaches a laser light source, which is a coherent light source (please see paragraph [0130]) may be supplied via optical fiber (please see Figure 26) to delivery light of different wavelengths (such as red, green and blue) as illumination means.  It would then have been obvious to one skilled in the art to apply the teachings of Tanaka et al to alternatively use laser light source includes different wavelengths and be alternatively be supplied by optical fiber to illuminate the spatial light modulator device for the benefit of providing different light source means for illumination.  

Claim 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Kim et al (US 2005/0002101 A1).
Claim 14 has been amended to necessitate the new grounds of rejection.  
Kim et al teaches a diffraction pattern that is displayed on a dynamically controllable light modulator that is implicitly included a method for displaying the diffractive pattern, wherein the method comprises the step of generating a diffractive pattern of an image.  It is noted that the diffractive pattern implicitly would diffract the incident light to generate an image wherein the image therefore relates to generate the diffractive pattern, (please see Figure 1b).  The diffractive pattern implicitly include phase configuration such that the information concerning the phase configuration is either implicitly received or obviously be modified by one skilled in the art to make it receive the phase configuration information.  The phase configuration information then is encoded of the phase altering elements (21, Figure 2) of the pixels or sub-phasels in an array of phasels.  By illuminating the encoded sub-phasels, image generated by the displayed diffractive pattern may be obtained, (please see Figures 1a, 1b, 2, 9 and 10).  
Claim 14 has been amended to include the phrase “displaying the image by selectively illuminating combination of sub-phasels”.  
By illuminating the encoded sub-phasels, image generated by the displayed diffractive pattern may be obtained, (please see Figures 1a, 1b, 2, 9 and 10).  

With regard to claim 16, it is implicitly true that the receiving information comprises receiving the actual phase alternation in ach sub-phasel, (please see Figure 2).  
With regard to claim 17, Kim et al teaches that the displaying of the diffracted image comprises the illuminating the display with a reference beam of coherent light (10, Figure 1b) such as laser, (please see paragraph [0008]).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al as applied to claim 14 above, and further in view of patent issued to Bergeron et al (PN. 6,570,708).
The method for displaying a diffractive pattern taught by Kim et al as described in claim 14 above has met all the limitations of the claim.  
With regard to claim 15, this reference does not teach explicitly to store the phase configuration information in non-transitory storage medium win the display.  Bergeron et al in the same field of endeavor teaches a phase shifting mask (34 and 36) that is controlled by an optical processing apparatus (10, Figure 1) wherein the phase configuration information is stored in a memory database.  It would then have been obvious to one skilled in the art to apply the teachings of Bergeron et al to modify the dynamical modulator for displaying the diffractive pattern to use an optical processing unit with database memory to store the phase configuration information and to control the phase mask to display the diffractive pattern or the phase pattern.  
Response to Arguments
Applicant's arguments filed September 30, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to newly amended features that have been addressed in the reasons for rejection set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872